Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-15, 21-25 pertains to Group I for continuing  prosecution without traverse in the communication with the Office on 6/8/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                           Claim Rejections - 35 USC § 103
3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1-15,21-25  are rejected under 35 U.S.C. 103 as being unpatentable  over  Boles et al. (US 2019/0229114) thereafter Boles 114.
	With regard to claim 1, Boles 114 discloses ( the abstract, Fig 1 though Fig 3)  
An integrated circuit comprising:
a first integrated device formed over a first semiconductor structure in a first region of the
integrated circuit;( Fig 1, First semiconductor device 110 . a diode para [0037])
a second integrated device formed over a second semiconductor structure in a second region of the integrated circuit; and (Fig 1 second semiconductor device 150, para [0037]
a passive component formed over a third region of the integrated circuit, between the first region and the second region, wherein the first semiconductor structure and the second semiconductor structure comprise gallium nitride material over a semiconductor substrate and the third region comprises an insulating material.(para 0077])
Not disclosed in Boles 114 is the limitation  wherein the first semiconductor structure ( i.e. a diode )  comprise Gallium nitride semiconductor material
This limitation, however, is considered obvious because it only a mere selection of material suitable for intended use  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
With regard to claim 2, 3,  Boles 114  discloses an integrated circuit, wherein:
the passive component comprises a network of passive components; (Fig 1 to Fig 3, para [0035] capacitor 130, inductor 120 para [0044], and the network of passive components comprises at least one capacitor and at least one inductor.(para [0036])
Or, wherein the passive component comprises a network of passive components for input 
and output impedance matching of the integrated circuit.(para [0035})
	With regard to claim 4, claim 4 is obvious over Boles 114because it can be mere duplication of the essential working parts ( make the device of region 1 the same as device in region 3) note that  it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
With regard to claim 5, Boles 114  discloses (Fig 1 through Fig 3) an integrated circuit of wherein, in the third region, the insulating material extends down into the semiconductor substrate to at least a distance below an interface between the island of gallium nitride material and the semiconductor substrate in the first region.( Shown in Fig 1 through Fig 3. Para [0078] 
With regard to claim 6, obviously Boles 114  discloses an integrated circuit wherein the semiconductor substrate comprises a semiconductor mesa of silicon.(para [0037])
With regard to claim 7, Boles 114 discloses  an integrated circuit  wherein, in the third region, the insulating material separates the first semiconductor structure from the second semiconductor structure.( Fig 1 through Fig 3, para [--78])
With regard to claim 8,9,10,11   Boles 114 discloses  an integrated circuit  wherein:
the second semiconductor structure comprises an island of gallium nitride material over the on the silicon over a semiconductor substrate; and the second integrated device is formed in over the island of gallium nitride material ( Fig 1 through Fig 3, Para [0038})
Or, wherein the insulating material comprises glass.(para [0043])
Or, wherein the passive component is formed over the glass.(shown in Fig 1through Fig 3, para [0043])
Or, wherein the first integrated device and the second integrated device comprise
high-electron-mobility transistors.(para [0038})
With regard to claim 12 ,13, 14, 15, Boles 114  discloses an integrated circuit wherein the first integrated device comprises a transistor, and the second integrated device comprises a diode.
(Fig 1, para [0038],[0039])
Or, further comprising: a ground plane formed on a back side of the integrated circuit below the first semiconductor structure and the second semiconductor structure; ( Fig 1 through Fig 3, ground plane 190 para [0045}and a passivation layer formed over the first integrated device, the second integrated device, and the passive component.( Fig 1-Fig 3, Passivation layer 180, para [0044}
Or, further comprising: a semiconductor pedestal in the third region, wherein the passive component is electrically coupled to the ground plane through an interconnect supported along at least one surface of the semiconductor pedestal.( Shown in Fig 1 through Fig 3)
Or, wherein: the semiconductor pedestal is separated from the first semiconductor structure by the insulating material; and the semiconductor pedestal is separated from the second semiconductor structure by the insulating material. .( Shown in Fig 1 through Fig 3)
With regard to claim 21, Boles 114 discloses ( the abstract, Fig 1 though Fig 3)  An integrated circuit comprising:
a first integrated device over a first semiconductor structure in a first region of the integrated circuit;
a second integrated device over a second semiconductor structure in a second region of the integrated circuit; and
a passive component over a third region of the integrated circuit, between the first region and the second region, wherein the second semiconductor structure comprise gallium nitride material over a semiconductor substrate and the third region comprises an insulating material, wherein:
in the third region, the insulating material extends down into the semiconductor
substrate to at least a distance below an interface between the gallium nitride material and the semiconductor substrate in the first region and below an interface between the gallium nitride material and the semiconductor substrate in the second region
	Not disclosed in Dole 114 are the limitations 
wherein the first semiconductor structure comprise gallium nitride material
the insulating material extends down into the semiconductor substrate to at least a distance below an interface between the gallium nitride material and the semiconductor substrate in the first region.
These limitations, however, are considered obvious because they are  only a mere selection of material suitable for intended use  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
With regard to claim 22,23, 24,25  Boles 114 discloses ( the abstract, Fig 1 though Fig 3)   an integrated circuit, wherein: the passive component comprises a network of passive components; and the network of passive components comprises at least one capacitor and at least one inductor.( Fig 1 through Fig 3,netwprk of capacitor 130 and inductor 120, para [0043]
Or, wherein the insulating material comprises glass.( Fig 1 through Fig 3, insulating material 170 can be glass ,para [0042]
Or wherein the passive component is over the glass.( shown in Fig 1 through Fig 3, 
Glass 170, para [0047]
Or wherein the first integrated device comprises a transistor, and the second integrated device comprises a diode.( Fig 1 through Fig 3, Boles 114 discloses the first integrated device comprises a diode , and the second integrated device comprises a transistor 
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-15, 21-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,950,598.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-15,21-25  of the present invention is a similar version of the claimed invention in claims 1-13 of the above-identified U.S. Patents with similar intended scope.
	With respect to claims 2-11 and 13-20, in order to provide a suitable intended use in the integrated  circuit, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select known available materials and technologically feasible size and shapes as recited in these claims.

7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                            /THINH T NGUYEN/                                                            Primary Examiner, Art Unit 2897